Appeal from an order of the Rensselaer County Court and from a judgment entered thereon, dismissing the complaint herein. The action was for assault and false imprisonment. Plaintiff had in fact complied with section 50-e of the General Municipal Law, requiring the service of a notice of claim, and also with the requirements of section 244 of the Second Class Cities Law with relation to time limitations. Through inadvertence plaintiff’s counsel neglected to allege and prove these matters. On the trial of the action, and after the plaintiff’s proof was in, the defendant moved to dismiss the complaint. Plaintiff’s counsel asked to reopen and for permission to amend the complaint and offer proof as to the facts of compliance with the statutory requirements mentioned. This application was denied upon the grounds that it would be prejudicial to the defendant city and extend the Statute of Limitations set forth in section 50-e of the General Municipal Law. We think it was within the discretionary power of the trial court to permit the reopening for the purposes specified *786and that no extension of the Statute of Limitations was involved. Order and judgment reversed, with costs, on the law and the facts, and in the exercise of this court’s discretion. A new trial is directed with leave to the plaintiff to apply for an amendment to his complaint. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.